On May 15,1998, the Defendant was sentenced to a five (5) year commitment to the Department of Corrections for the offense of Deceptive Practices, a felony. This sentence shall run consecutively with the sentences imposed in Cause No. 12835.
On September 18, 1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Margaret Borg from the Missoula County Public Defender’s Office. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence be amended to a five (5) year commitment to the Department of Corrections, with the amendment that this sentence be served concurrently with the sentences imposed in Cause No. 12835.
The reason for the amendment is to conform to the understanding of the Court and the Defendant and to clarify the matter for the Board of Pardons and Parole.
*89DATED this 29th day of October, 1998.
Chairman, Hon. Robert Boyd, Alt. Member, Hon. John C. McKeon and Alt. Member, Hon. Robert Holmstrom.
The Sentence Review Board wishes to thank Margaret Borg for representing Ms. Anderson in this matter.